Martin, P. J.
The motion is granted to the following extent: Hon. Charles B. Sears, an Official Referee of the Court of Appeals of the State of New York, is appointed to take testimony with reference to the charges set forth in the petition of the Association of the Bar of the City of New York in the above entitled matter and to report the same with his opinion to this court. The said reference shall be held at the Court House of the Supreme Court in the County of New York commencing on Monday, October "25, 1943, at 10:30 A. M. or at the convenience of the said referee.
Section 476 of the Judiciary Law provides, in part, that: “It shall be the duty of any district attorney within a department, when so designated by the presiding justice of the appellate division of the supreme court, to prosecute all proceedings for the removal or suspension of attorneys and counsellors at law * * *.”
The District Attorney of New York County has, for some time, been conducting an extensive investigation to ascertain facts in the Aurelio matter. As *959a result of such investigation the District Attorney of New York County should be more familiar with the entire matter than any other person or agency. His appointment, therefore, to prosecute these charges will be not only in the interest of justice, but will avoid delay and a duplication of work which would undoubtedly result if one not so familiar with the facts found it necessary to familiarize himself therewith, in order properly to present the evidence.
In accordance with the provisions of section 476 of the Judiciary Law, I, as Presiding Justice of the Appellate Division of the Supreme Court, First Department, have duly designated Hon. Frank S. Hogan, District Attorney of New York County, to present the evidence relating to the charges in this proceeding before the said referee. An order to that effect will be entered forthwith.
Townley, Glennon and Dore, JJ., concur.
Motion granted to the following extent: Hon. Charles B. Sears, an Official Referee of the Court of Appeals of the State o’f New York, is appointed to take testimony with reference to the charges set forth in the petition of the Association of the Bar of the City of New York in the above-entitled matter and to report the same with his opinion to this court. The said reference shall be held at the Court House of the Supreme Court in the County of New York commencing on Monday, October 25, 1943, at 10:30 a. m. or at the convenience of the said referee.